Name: 2011/899/EU: Commission Implementing Decision of 21Ã December 2011 amending Decision 2009/861/EC on transitional measures under Regulation (EC) NoÃ 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk-processing establishments in Bulgaria (notified under document C(2011) 9568) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: food technology;  processed agricultural produce;  European construction; NA;  agri-foodstuffs;  Europe
 Date Published: 2011-12-29

 29.12.2011 EN Official Journal of the European Union L 345/28 COMMISSION IMPLEMENTING DECISION of 21 December 2011 amending Decision 2009/861/EC on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk-processing establishments in Bulgaria (notified under document C(2011) 9568) (Text with EEA relevance) (2011/899/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1) and in particular Article 9 thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. Those rules include hygiene requirements for raw milk and dairy products. (2) Commission Decision 2009/861/EC (2) provides for certain derogations from the requirements set out in subchapters II and III of Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004 for the milk-processing establishments in Bulgaria listed in that Decision. That Decision applies until 31 December 2011. (3) Accordingly, certain milk-processing establishments listed in Annex I to Decision 2009/861/EC may, by way of derogation from the relevant provisions of Regulation (EC) No 853/2004, process compliant and non-compliant milk provided that the processing of compliant and non-compliant milk is carried out on separate production lines. In addition, certain milk-processing establishments listed in Annex II to that Decision may process non-compliant milk without separate production lines. (4) Bulgaria has informed the Commission that, since the entry into force of Decision 2009/861/EC, the proportion of raw milk that complies with the requirements of Regulation (EC) No 853/2004, delivered to milk-processing establishments in that Member State, has considerably increased. Bulgaria has also established an action plan aimed at covering the entire production chain of milk in that Member State ensuring compliance with the EU rules. (5) However, according with the report submitted by Bulgaria on the basis of Article 5 of Decision 2009/861/EC and on the information provided by Bulgarian authorities during the Standing Committee of Food Chain and Animal Health of 17 October 2011, the situation of the milk sector in Bulgaria is still not in conformity with the requirements laid down in Regulation (EC) No 853/2004. (6) Taking into account the current situation, and in order to avoid frustrating the efforts made by the Bulgarian authorities, it is appropriate to extend the application of the measures provided for in Decision 2009/861/EC. (7) Bulgaria should continue the process of bringing the raw milk processed by the establishments listed in the Annexes to Decision 2009/861/EC, in compliance with the requirements laid down in Regulation (EC) No 853/2004. (8) In particular, Bulgaria should continue to monitor the situation and submit to the Commission regular reports on progress towards full compliance with those requirements. Based on the conclusions of those reports, appropriate measures should be taken. (9) Decision 2009/861/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/861/EC is amended as follows: 1. in Article 2, the date 31 December 2011 is replaced by 31 December 2013; 2. in Article 3, the date 31 December 2011 is replaced by 31 December 2013; 3. Article 5 is replaced by the following: Article 5 1. Bulgaria shall submit annual reports to the Commission on progress made in bringing the following in compliance with Regulation (EC) No 853/2004: (a) production holdings producing non-compliant milk; (b) the system for collecting and transporting non-compliant milk. The first annual report shall be submitted to the Commission by 31 December 2012, at the latest, and the second annual report by 31 October 2013, at the latest. The reports shall be submitted in the form set out in Annex III. 2. The Commission shall closely monitor the progress in bringing the raw milk processed by the establishments listed in Annexes I and II in compliance with the requirements laid down in Regulation (EC) No 853/2004. If, on the basis of the reports submitted by Bulgaria, the Commission considers that compliance is not likely to be achieved by 31 December 2013, it shall propose appropriate measures to remedy the situation.; 4. in Article 6, the date 31 December 2011 is replaced by 31 December 2013; 5. Annexes I and II are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 December 2011. For the Commission John DALLI Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 314, 1.12.2009, p. 83. ANNEX ANNEX I List of milk establishments permitted to process compliant and non-compliant milk as referred to in Article 2 No Veterinary No Name of establishment Town/street or village/region 1 BG 0412010 Bi Si Si Handel  OOD gr. Elena ul. Treti mart  19 2 BG 0612027 Mlechen ray  2  EOOD gr. Vratsa kv. Bistrets  3 BG 0612043 ET Zorov- 91 -Dimitar Zorov  gr. Vratsa Mestnost Parshevitsa  4 BG 2012020 Yotovi  OOD gr. Sliven kv. Rechitsa  5 BG 2512020 Mizia-Milk  OOD gr. Targovishte Industrialna zona 6 BG 2112001 Rodopeya  Belev  EOOD gr. Smolyan, Ul. Trakya  20 7 BG 1212001 S i S  7  EOOD gr. Montana Vrachansko shose  1 8 BG 2812003 Balgarski yogurt  OOD s. Veselinovo, obl. Yambolska ANNEX II List of milk-processing establishments permitted to process non-compliant milk as referred to as referred to in Article 3 No Veterinary No Name establishment Town/street or village/region 1 BG 2412037 Stelimeks  EOOD s. Asen 2 0912015 Anmar  OOD s. Padina obsht. Ardino 3 0912016 OOD Persenski  s. Zhaltusha obsht. Ardino 4 1012014 ET Georgi Gushterov DR  s. Yahinovo 5 1012018 Evro miyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo 6 1112004 Matev-Mlekoprodukt  OOD s. Goran 7 1112017 ET Rima-Rumen Borisov  s. Vrabevo 8 1312023 Inter-D  OOD s. Kozarsko 9 1612049 Alpina -Milk  EOOD s. Zhelyazno 10 1612064 OOD Ikay  s. Zhitnitsa obsht. Kaloyanovo 11 2112008 MK Rodopa milk  s. Smilyan obsht. Smolyan 12 2412039 Penchev  EOOD gr. Chirpan ul. Septemvriytsi  58 13 2512021 Keya-Komers-03  EOOD s. Svetlen 14 0112014 ET Veles-Kostadin Velev  gr. Razlog ul. Golak  14 15 2312041 Danim-D.Stoyanov  EOOD gr. Elin Pelin m-st Mansarovo 16 2712010 Kamadzhiev-milk  EOOD s. Kriva reka obsht. N.Kozlevo 17 0712001 Ben Invest  OOD s. Kostenkovtsi obsht. Gabrovo 18 1512012 ET Ahmed Tatarla  s. Dragash voyvoda, obsht. Nikopol 19 2212027 Ekobalkan  OOD gr. Sofia bul Evropa  138 20 2312030 ET Favorit- D.Grigorov  s. Aldomirovtsi 21 2312031 ET Belite kamani  s. Dragotintsi 22 BG 1512033 ET Voynov-Ventsislav Hristakiev  s. Milkovitsa obsht. Gulyantsi 23 BG 1512029 Lavena  OOD s. Dolni DÃbnik obl. Pleven 24 BG 1612028 ET Slavka Todorova  s. Trud obsht. Maritsa 25 BG 1612051 ET Radev-Radko Radev  s. Kurtovo Konare obl. Plovdiv 26 BG 1612066 Lakti ko  OOD s. Bogdanitza 27 BG 2112029 ET Karamfil Kasakliev  gr. Dospat 28 BG 0912004 Rodopchanka  OOD s. Byal izvor obsht. Ardino 29 0112003 ET Vekir  s. Godlevo 30 0112013 ET Ivan Kondev  gr. Razlog Stopanski dvor 31 0212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 32 0512003 SD LAF-Velizarov i sie  s. Dabravka obsht. Belogradchik 33 0612035 OOD Nivego  s. Chiren 34 0612041 ET Ekoprodukt-Megiya- Bogorodka Dobrilova  gr. Vratsa ul. Ilinden  3 35 0612042 ET Mlechen puls  95  Tsvetelina Tomova  gr. Krivodol ul. Vasil Levski  36 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 37 1212022 Milkkomm  EOOD gr. Lom ul. Al.Stamboliyski  149 38 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi 39 1512006 Mandra  OOD s. Obnova obsht. Levski 40 1512008 ET Petar Tonovski-Viola  gr. Koynare ul. Hr.Botev  14 41 1512010 ET Militsa Lazarova-90  gr. Slavyanovo, ul. Asen Zlatarev  2 42 1612024 SD Kostovi  EMK  gr. Saedinenie ul. L.Karavelov  5 43 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot  44 1712046 ET Stem-Tezdzhan Ali  gr. Razgrad ul. Knyaz Boris  23 45 2012012 ET Olimp-P.Gurtsov  gr. Sliven m-t Matsulka  46 2112003 Milk- inzhenering  OOD gr. Smolyan ul. Chervena skala  21 47 2112027 Keri  OOD s. Borino, obsht. Borino 48 2312023 Mogila  OOD gr. Godech, ul. Ruse  4 49 2512018 Biomak  EOOD gr. Omurtag ul. Rodopi  2 50 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav 51 2812018 ET Bulmilk-Nikolay Nikolov  s. General Inzovo, obl. Yambolska 52 2812010 ET Mladost-2-Yanko Yanev  gr. Yambol, ul. Yambolen  13 53 BG 1012020 ET Petar Mitov-Universal  s. Gorna Grashtitsa obsht. Kyustendil 54 BG 1112016 Mandra IPZHZ  gr. Troyan ul. V. Levski  281 55 BG 1712042 ET Madar  s. Terter 56 BG 2612042 Bulmilk  OOD s. Konush obl. Haskovska 57 BG 0912011 ET Alada-Mohamed Banashak  s. Byal izvor obsht. Ardino 58 1112026 Ablamilk  EOOD gr. Lukovit ul. Yordan Yovkov  13 59 1312005 Ravnogor  OOD s. Ravnogor 60 1712010 Bulagrotreyd-chastna kompaniya  EOOD s. Yuper Industrialen kvartal 61 1712013 ET Deniz  s. Ezerche 62 2012011 ET Ivan Gardev 52  gr. Kermen ul. Hadzhi Dimitar  2 63 2012024 ET Denyo Kalchev 53  gr. Sliven ul. Samuilovsko shose  17 64 2112015 OOD Rozhen Milk  s. Davidkovo, obsht. Banite 65 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 66 2312007 ET Agropromilk  gr. Ihtiman ul. P.Slaveikov  19 67 BG 1812008 Vesi  OOD s. Novo selo 68 BG 2512003 Si Vi Es  OOD gr. Omurtag Promishlena zona 69 BG 2612034 ET Eliksir-Petko Petev  s. Gorski izvor 70 BG 1812003 Sirma Prista  AD gr. Ruse bul. 3-ti mart  51 71 BG 2512001 Mladost -2002  OOD gr. Targovishte bul. 29-ti yanuari  7 72 0812030 FAMA  AD gr. Dobrich bul. Dobrudzha  2 73 0912003 Koveg-mlechni produkti  OOD gr. Kardzhali Promishlena zona 74 1412015 ET Boycho Videnov  Elbokada 2000  s. Stefanovo obsht. Radomir 75 1712017 Diva 02  OOD gr. Isperih ul. An.Kanchev  76 1712037 ET Ali Isliamov  s. Yasenovets 77 1712043 Maxima milk  OOD s. Samuil 78 1812005 DAV  Viktor Simonov  EOOD gr. Vetovo ul. Han Kubrat  52 79 2012010 Saray  OOD s. Mokren 80 2012032 Kiveks  OOD s.Kovachite 81 2012036 Minchevi  OOD s. Korten 82 2212009 Serdika -94  OOD gr. Sofia kv. Zheleznitza 83 2312028 ET Sisi Lyubomir Semkov  s. Anton 84 2312033 Balkan spetsial  OOD s. Gorna Malina 85 2312039 EOOD Laktoni  s. Ravno pole, obl. Sofiyska 86 2412040 Inikom  OOD gr. Galabovo ul. G.S.Rakovski  11 87 2512011 ET Sevi 2000- Sevie Ibryamova  s. Krepcha obsht. Opaka 88 2612015 ET Detelina 39  s. Brod 89 2812002 Arachievi  OOD s. Kirilovo, obl. Yambolska  90 BG 1612021 ET Deni-Denislav Dimitrov-Ilias Islamov  s. Briagovo obsht. Gulyantsi 91 BG 2012019 Hemus-Milk komers  OOD gr. Sliven Promishlena zona Zapad 92 2012008 Raftis  EOOD s. Byala 93 2112023 ET Iliyan Isakov  s. Trigrad obsht. Devin 94 2312020 MAH 2003  EOOD gr. Etropole bul. Al. Stamboliyski  21 95 2712005 Nadezhda  OOD s. Kliment